Citation Nr: 0122044	
Decision Date: 08/31/01    Archive Date: 09/11/01

DOCKET NO.  98-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a laceration of the right (major) hand, with 
subsequent contractures of the ring and little fingers.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the pendency of this appeal, the 
case was transferred to the RO in St. Louis, Missouri.

In his VA Form 9, the veteran requested a Travel Board 
hearing at the RO, but he failed to appear for the hearing 
scheduled in March 2001.  As the veteran has neither 
submitted a good cause for failure to appeal or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2000).

Entitlement to service connection for residuals of a right 
knee injury is discussed in the remand section.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim for a higher 
initial evaluation.

2.  The veteran's service-connected residuals of a right hand 
laceration are principally manifested by: a ring finger with 
15 degrees of permanent flexion at the metacarpophalangeal 
joint, with the proximal interphalangeal joint and distal 
interphalangeal joint completely fused, and a little finger 
with 45 degrees of flexion at the metacarpophalangeal joint, 
30 degrees of flexion at the proximal interphalangeal and 
about 15 degrees of flexion at the distal interphalangeal 
joint.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of a laceration of the right (major) hand, with 
subsequent contractures of ring and little fingers, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5219 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Increased Rating

In a July 1997 rating decision, the veteran was granted 
service connection for residuals of a laceration to the right 
hand, with subsequent contractures of ring and little 
fingers, and assigned a 20 percent disability rating, 
effective from October 21, 1996.  That decision was based on 
service records showing that the veteran lacerated his right 
hand, which required sutures, in April 1965.  No misconduct 
was shown.  This 20 percent disability rating has remained 
unchanged.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection and, as such, he contends that a 20 percent rating 
for residuals of a right hand laceration does not accurately 
reflect the severity of his disability.  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by the VCAA.  The Board does not know of any 
additional relevant evidence, which is available.  The Board 
also finds that requirements regarding notice, which must be 
provided to the veteran pursuant to the VCAA, have been 
satisfied by the July 1998 statement of the case provided to 
the veteran by the RO.  The May 1997 VA clinical and X-ray 
examinations, which evaluated the status of the veteran's 
disability, are adequate for rating purposes and a remand is 
not warranted.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After a careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Diagnostic Codes 5216-5227 rate ankylosis and limitation of 
motion of single digits and combinations of digits.  See 38 
C.F.R. 4.71a, Diagnostic Codes 5216-5227 (2000).  When 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. 4.71a, Diagnostic Codes 5216-5227, the following rules 
will be observed: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable; and (4) with the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits. 
Ankylosis is favorable if it permits flexion of the tips of 
fingers to within two inches (5.1 centimeters) of the 
transverse fold of the palm.  It will otherwise be rated as 
unfavorable ankylosis, even though each of the joints is 
individually in favorable position.  Extremely unfavorable 
ankylosis of the fingers, all joints in extension or in 
extreme flexion, or with rotation and angulation of bones, 
will be rated as amputation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5219 and notes preceding Diagnostic Code 5216, and notes 
(a) and (b) following Diagnostic Code 5219.  

The veteran's laceration residuals are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5219.  Diagnostic Code 5219 rates 
unfavorable ankylosis of two digits of one hand.  Under 
Diagnostic Code 5219, a 20 percent evaluation is warranted 
for unfavorable ankylosis of two digits -- the major (ring 
and little finger) -- of one hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (2000). 

In applying the law to the present case, the record does not 
demonstrate the requisite objective findings for a disability 
evaluation in excess of 20 percent with the service-connected 
residuals of a right hand injury under the provisions of 
Diagnostic Code 5219.  The medical evidence of record reveals 
that the veteran's ring and little fingers are held in 
various degrees of flexion.  The veteran has 15 degrees of 
permanent flexion at the metacarpophalangeal joint of his 
right finger, which he cannot straighten out anymore than 
that.  The proximal interphalangeal joint and distal 
interphalangeal joint are completely fused on his ring 
finger.  The veteran does have 45 degrees of flexion at the 
metacarpophalangeal joint, 30 degrees of flexion at the 
proximal interphalangeal joint and about 15 degrees of 
flexion at the distal interphalangeal joint of his little 
finger.  The May 1997 examination report also showed a 
contracture line tendon on the right hand at the base of the 
little finger.  X-rays reveal slight hyperextension of the 
distal interphalangeal joint of the little finger and flexion 
of the metacarpophalangeal and proximal interphalangeal joint 
region.  There was also a suggestion of some flexion of the 
right distal interphalangeal joint of the ring finger.  No 
definite underlying bony abnormality was noted.  The 
diagnosis was history of laceration of the palm of the right 
hand leaving flexion contracture deformities of the fourth 
and fifth digits.  Such findings are consistent with the 
finding of unfavorable ankylosis of the ring and little 
fingers of the right hand.  Accordingly, the Board finds that 
the veteran is not entitled to a disability evaluation in 
excess of 20 percent under the diagnostic code pertinent to 
rating limitation of motion of the hand and fingers, since 
there was no evidence of extremely unfavorable ankylosis to 
warrant rating as amputation.

The Board notes further that an increased evaluation for the 
veteran's right hand disability under DeLuca, supra, is not 
for consideration here in light of a grant of the maximum 
disability evaluation for the right ring and little fingers 
under Diagnostic Code 5219.  With respect to DeLuca, the 
Court held that where the evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, it has been held 
that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The veteran, as discussed 
above, is currently in receipt of the maximum evaluation 
possible under Diagnostic Code 5219.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the competent evidence does not reflect 
nerve involvement, symptomatic scarring, X-ray evidence of 
arthritis, or other manifestation of disability of the right 
ring and little fingers.  See 38 C.F.R. §§ 4.71a, 4.118, 
4.124a (2000).  Thus, the Board finds no basis upon which to 
assign a higher disability evaluation.  Furthermore, there is 
no evidence that the veteran's disability has been more 
severe at any time during the period of this initial 
evaluation.  Fenderson, supra.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for an assignment of a higher evaluation.

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected hand disability has resulted in frequent 
hospitalizations or caused marked interference in his 
employment beyond that accounted for by the assigned rating.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's increased rating claim, the doctrine is 
not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 20 percent for residuals of a 
laceration of the right hand, with subsequent contractures of 
ring and little fingers, is denied.



REMAND

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical records requested below are, in part, to comply with 
this provision.  The relevant evidence is summarized below.

Service Connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§  3.303 (2000).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be medical evidence 
of current disability as established by a medical diagnosis; 
of incurrence or aggravation of a disease or injury in 
service, established by lay or medical evidence; and of a 
nexus between the in-service injury or disease and the 
current disability established by medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  

Although the service medical records are silent for 
complaints or diagnosis of, or treatment for, a right knee 
disorder and the October 1966 separation examination report 
indicated normal clinical findings for the veteran's lower 
extremities, the veteran has stated in his substantive appeal 
that he did injure his knee in 1964 during a training run and 
that he continued to experience symptoms during service, but 
only saw a corpsman for medication.  

An August 1972 private treatment record from St. Luke's 
Hospital, filled out by 
E. K. S., M.D., indicates that the veteran was hospitalized 
because of pain, disability and locking of the right knee, 
which the veteran reported as having been present for a 
number of years.  The veteran indicated that he had had no 
definite injury to the knee; however, Dr. K. said that "the 
veteran's first difficulty when I saw him was 2 yrs. ago when 
he fell from a motorcycle sustaining injury to the rt. thumb 
and lt. wrist but also had difficulty with the right knee."  

It is unclear from the physician's report whether the veteran 
had a pre-existing right knee ailment when Dr. K. saw him in 
1970 or whether the veteran injured the right knee in the 
motorcycle accident.  It appears Dr. K. was indicating the 
former rather than the latter.  Nevertheless, it is not clear 
when the veteran first reported his knee complaints or to 
what he attributed the symptoms.  For this reason, it might 
be helpful to the veteran's claim to obtain, if possible, any 
records Dr. K might have relative to the time in 1970 when he 
first saw the veteran.  


In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him provide any information he may 
as to where Dr. K. might be located so 
that the VA can obtain the record of 
medical treatment given by him in 1970.  
The RO might inquire whether Dr. K. is 
still practicing in the Milwaukee, 
Wisconsin area.  The RO should also 
contact St. Luke's Hospital to determine 
whether it has any record of treatment 
given the veteran in 1970.

2.  After attempting the aforesaid 
development, the RO should readjudicate 
the veteran's claim for service 
connection for a right knee disorder.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this REMAND are to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



